DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Amendment	2
Claim Interpretation	4
Response to Arguments	4
Double Patenting	4
Claim Rejections - 35 USC § 102	4
Conclusion	5


Notice of Pre-AIA  or AIA  Status
The present application, filed before March 16, 2013, is being examined under the pre-AIA  first to invent application. 

Response to Amendment
This action is responsive to applicant’s claim set received on 8/2/21.  


Election/Restrictions

Amended claims 2-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:   

Original claims are drawn to a subcombination wherein a femoreacetabular impingement resurfacing system, while the new claims are drawn to a subcombination wherein an acetabular labrum repair system.  
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations I and II have separate utility such as by themselves, wherein an identifier maps a virtual 3d boundary in order to resurface the native bone surface; and wherein detecting unhealthy acetabular labrum is detecting for robotized repair, respectively.  See MPEP § 806.05(d).
Because these inventions are independent or distinct for the reasons given above and the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

There are no claims remaining to be treated under the merits.  

Claim Interpretation
In light of the withdrawn independent claims 2-21 and cancellation of claim 1, due to restriction by original presentation, Applicant's arguments filed on 8/2/21 are not applicable.  


Response to Arguments
In light of withdrawn claims 2-21, due to restriction by original presentation, Applicant's arguments filed on 8/2/21 are not applicable.  


Double Patenting
           In light of the withdrawn independent claims 2-21 and cancellation of claim 1, due to restriction by original presentation, the previous claim rejection is withdrawn.





Claim Rejections - 35 USC § 102
	           In light of the withdrawn independent claims 2-21, due to restriction by original presentation, the previous claim rejections are withdrawn.


Conclusion
Claims 2-21 are withdrawn from consideration.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666